FILED
                           NOT FOR PUBLICATION
                                                                            SEP 21 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-50271

              Plaintiff-Appellee,                D.C. No.
                                                 3:14-cr-03571-LAB-1
 v.

PAULINO HERRERA-HERNANDEZ,                       MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                      Argued and Submitted August 29, 2016
                              Pasadena, California

Before: TASHIMA, SILVERMAN, and WATFORD, Circuit Judges.


      We affirm Paulino Herrera-Hernandez’s conviction for entering the United

States after having been removed, in violation of 8 U.S.C. § 1326(a).

      Herrera-Hernandez has not shown that his due process rights were violated

during the 2008 expedited removal proceedings. To be sure, Herrera-Hernandez


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                              Page 2 of 3
struggled to communicate with Officer Lopez in Spanish during the proceedings.

Nonetheless, the district court did not clearly err in finding that Herrera-Hernandez

knew enough Spanish to “understand the questions posed to him and to

communicate his answers.” Perez-Lastor v. INS, 208 F.3d 773, 778 (9th Cir.

2000). That finding is bolstered by the district court’s credibility determination.

Officer Lopez testified that if it had become clear during the interview that

Herrera-Hernandez did not understand Spanish, Officer Lopez would have stopped

the interview and contacted an interpreter. We give a high degree of deference to

factual findings that rest on credibility determinations. Nichols v. Azteca

Restaurant Enters., Inc., 256 F.3d 864, 871 (9th Cir. 2001). This standard of

review compels us to defer to the district court’s determination that Herrera-

Hernandez did not need an interpreter during the 2008 proceedings.

      Herrera-Hernandez has not shown that Officer Lopez failed to advise him of

the charges on Form I-860 during the 2008 removal proceedings. Officer Lopez

was required to advise Herrera-Hernandez of the charges against him, see 8 C.F.R.

§ 235.3(b)(2)(i), and absent evidence to the contrary we presume that Officer

Lopez followed this regulatory requirement. Here, because the record is silent as

to whether Officer Lopez advised Herrera-Hernandez of the charges against him,
                                                                         Page 3 of 3
Herrera-Hernandez has not carried his burden of proving a due process violation.

See United States v. Barajas-Alvarado, 655 F.3d 1077, 1088 n.12 (9th Cir. 2011).

      Because Herrera-Hernandez has not demonstrated that his due process rights

were violated during the 2008 expedited removal proceedings, the deportation that

resulted from those proceedings is a valid predicate for his conviction under 8

U.S.C. § 1326(a).

      AFFIRMED.